RESOLUTIONS

OF THE BENEFIT FINANCE COMMITTEE

OF APPVION, INC.

WHEREAS, Appvion, Inc. (the "Company") sponsors the Appvion, Inc. Retirement
Plan, as generally amended and restated effective January 1, 2015 (the "Plan"),
for the exclusive benefit of its eligible employees and their eligible
beneficiaries; and

WHEREAS, pursuant to Section 11.01 of the Plan, the Company, by action of its
Board of Directors (or its delegate), may amend the Plan in whole or in part, at
any time or from time to time; and

WHEREAS, the Company desires to amend the Plan to reflect certain collectively
bargained changes to the Plan, by action of the Benefit Finance Committee acting
pursuant to delegation of authority granted by the Board of Directors of the
Company;

NOW THEREFORE, it is:

RESOLVED, that the Appvion, Inc. Retirement Plan, as generally amended and
restated effective January 1, 2015 (the "Plan"), is further amended as set forth
below:

1. Effective May 11, 2015, subsection G2.01 of Article 2 of Supplement G is
amended to add the following new sentence at the end thereof:

Notwithstanding any provision in this Supplement G or any other provision of the
Plan to the contrary, no Appleton Plant Employee who is hired and first performs
an Hour of Service for the Company or is rehired after May 11, 2015 shall become
eligible to participate or recommence participation in the Plan.

2. Effective as of May 11, 2015, subsection G2.07(a)(1) of Article 2 of
Supplement G is amended to read as follows:

(1)For a Participant who is an Appleton Plant Employee, if such Participant's

employment terminates at or after his Normal Retirement Age, he will be entitled
to a Normal Retirement Pension in a monthly amount determined by multiplying his
years of Benefit Service (including fractions of a year in completed months) as
of his Termination of Employment by a benefit formula as follows:

 

--------------------------------------------------------------------------------

 

Date upon which employment terminates:

On or After

 

Prior to

 

September 1,


2001 

September 1,


2003 

September 1,


2003 

September 1,


2005 

September 1,


2005 

September 1,


2008 

September 1,


2008 

September 1,


2010 

September 1,


2010 

May 10, 2015

 

May 11, 2015

 

September 1, 2016

September 1, 2016

 

See prior plan document for Appleton Plant Plan for benefit formula for
Termination of Employment dates prior to September 1, 2001.

IN WITNESS WHEREOF, the undersigned, being all of the members of the Benefit
Finance Committee, to evidence their consent to taking the foregoing actions by
written consent in lieu of a meeting, have caused the above amendments to be
adopted as of the date last entered below, and direct that they be placed with
the minutes of the Committee.

Committee MemberDate

/s/ Thomas J. FerreeMay 5, 2015

Thomas J. Ferree

 

/s/ Jeffrey J. FletcherMay 5,2015

Jeffrey J. Fletcher

 

/s/ Kerry S. ArentMay 5, 2015

Kerry S. Arent 

 

/s/ Matthew VostersMay 6, 2015

Matthew Vosters

 

 

 



--------------------------------------------------------------------------------